  Case 3:20-cr-00021-GMG-RWT
USAO_Fax                       Document
                       4/30/2020 2:49:0023-1
                                          PM Filed
                                              PACE04/30/20
                                                      6/006 Page 1 of
                                                               Fax    1 PageID #: 99
                                                                    Server




AO 455 (Rev. 01/09) Waiver of an Indictment


                                       UNITED STATEs DISTRICT COURT
                                                           for the
                                              Northern District of West Virginia

                  United States of America                    )
                              v,                              )     Case No.                    ~
                     Elizabeth J0 Shirley                     )
                                                              )
                                                              )
                                              WAIVER OF AN INDICTMENT

        I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me,

        After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.



Date:
                                                                                          De/~ndarn”s signature




                                                                                    Signature of de/imclant’s attorney



                                                                                   Printed name ofdefendant’s attorney




                                                                                           Judge’s signature



                                                                                     Judge’s printed name and title
